ON APPLICATION FOR REHEARING
LECHE, J.
In the original opinion, the writer thereof said: “The evidence fails to show any privity between plaintiff and intervenor, or any fraud or concealment on the part of intervenor towards plaintiff.”
This was mere surplusage and not necessary to a decision of the ease, as plaintiff did not charge fraud or concealment in his answer to the petition of intervention of the T. J. Moss Tie Company, and therefore might have been omitted from the opinion without affecting the reasons upon which the opinion was based.
*428Plaintiff in his application for rehearing admits the correctness of all the facts stated in the opinion of this court, hut contends that under Act 195, p. 382, of 1912, his alleged privilege followed the ties in the hands of intervenor after intervenor had purchased them from defendant. We see nothing in that act to justify that assumption. On the contrary, the last clause of the act, in Section 4, gives the privilege holder a right to seize the ties where they are about to be disposed of or removed from the parish. The obvious inference is that where the ties have been disposed of, as they were in this case, they may not be seized.
It must be kept in mind that this is not an action by a privileged creditor to avoid a sale as made in fraud of his rights. No fraud is alleged in plaintiff’s answer to the intervention, and none was proved.
The only purpose subserved by a privilege on a movable is to give the privilege holder a preference over other creditors of the debtor. Movables are not affected by registry and the only instances in which privileges follow them, so far as we know, are in the case of the erection of buildings and in the granting of chattel mortgages. See the case of Dreyfous vs. Cade et al., 138 La. 298, 70 So. 231, where the subject is thoroughly discussed.
Rehearing refused.